Case 1:88-cv-00385-KG-CG Document 985 Filed 11/13/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,
Plaintiffs,

vs. No. CIV 88-0385 KG/CG
Consolidated with
No. CIV-88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

Defendant. ©

STIPULATED ORDER

This matter comes before the Court upon the Stipulated Motion of the Parties. Having
reviewed the Motion and the stipulations, the Court finds that Defendant is willing to temporarily
provide (loan) counsel for the Plaintiffs with state-owned laptop computers due to the fact that
the counsel for the Plaintiffs do not have computer software resources sufficient to be able to
remotely access the ASPEN system. Further, the Court finds that an Order is appropriate to
ensure that the case file review proceed without delay.

IT IS ORDERED that:

Defendant provide 5 state-owned laptop computers to counsel for the Plaintiffs for the
duration of the case review process so that the case file review activities can proceed without
delay and that counsel for the Plaintiffs return the laptops upon completion of the case file

review process.

 
